Citation Nr: 1401052	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for psychiatric disability. 

2.  Entitlement to service connection for residuals of a head injury. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1975 to October 1981. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the RO in Philadelphia, Pennsylvania, which, in pertinent part, denied reopening of service connection for a psychiatric disability and denied service connection for the residuals of a head injury. 

The Board denied the Veteran's appeals on these issues in a March 2009 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties requested the Court to vacate the Board's March 2009 decision regarding the denial of reopening of service connection for a psychiatric disability and service connection for the residuals of head trauma.  The Court granted the JMR in a May 2010 Order, vacating the Board's March 2009 decision and remanding these issues to the Board.  The Board remanded the appeal for further development in September 2010.  It returns now for appellate consideration.  

The Veteran's representative requested a copy of the claims file and 30 days to respond to the copy in May 2013.  In October 2013, the Board sent a copy of the entire claims file.  More than 30 days have elapsed since the copy was sent by the Board.  


FINDINGS OF FACT

1.  In January 2000, the Board denied reopening of service connection for a psychiatric disability, finding that the additional evidence still did not show that the Veteran had a psychiatric disorder in service or within a year of service separation. 

2.  Evidence associated with the record since the Board's January 2000 decision denial of reopening is either cumulative or redundant or, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim for service connection for psychiatric disability. 

3.  The Veteran does not currently have a chronic residual disability of the head injury other than schizophrenia.  


CONCLUSIONS OF LAW

1.  The January 2000 Board decision, denying the reopening of service connection for a psychiatric disability, was final when issued.  38 U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has not been received to reopen service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.384 (2013).

3.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.326, 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1, 5 (2006). 

In this case, the RO provided a VCAA notice letter to the Veteran in February 2007, prior to the initial adjudication of the petition to reopen service connection for a psychiatric disorder.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and to reopen a claim based upon new and material evidence, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The February 2007 letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran that the basis for the denial of reopening of service connection for a psychiatric disorder was that evidence did not show a psychiatric disorder in service, continuously present since service, or related to some incident of service.  See Kent, 20 Vet. App. at 5. 

The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the February 2007 letter.

As to service connection for residuals of a head injury, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess/Hartman, 19 Vet. App. 473.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The February 2007 letter provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, including all five elements of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  

The February 2007 letter was sent two months prior to the initial adjudication of these issues in an April 2007 rating decision.  The February 2007 notice was timely.  Pelegrini, 18 Vet. App. at 120.

VA has a duty to assist a veteran in the development of a claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and provision of medical examinations or opinions where necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The duty to assist the Veteran has been satisfied in this case.  The Veteran identified treatment at the VA Medical Center (MC) in Lebanon, Pennsylvania.  The Veteran's VA treatment records from the Lebanon VAMC from 1998 to November 2012 have been associated with the claims file.  These records include copies of private treatment records dated from 2006 to 2012.  The Veteran has not indicated that he wanted to have original copies of the private treatment records obtained for either claim.  

The Lebanon VAMC treatment records were obtained using the CAPRI (Compensation and Pension Records Interchange) system.  These records included multiple references to private treatment records scanned into and contained in the VistA system.  The RO did not separately print out or electronically associate the VistA records with the claims file prior to issuance of the November 2012 Supplemental Statement of the Case (SSOC).  Generally, the Board is not allowed to consider additional evidence without having to remand the case to the agency of local jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  This rule, however, pertains to evidence not in VA's possession prior to the AOJ's consideration of the case.  All documents in VA possession, whether electronic or not, are constructively before the AOJ when adjudicating a claim regardless of whether they physically appear in a claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records in the possession of a VAMC are constructively before a RO when adjudicating a claim).  The Board has printed out the VistA records and associated them with the claims file.  No waiver of AOJ consideration is necessary for records in VA possession, constructive or actual, at the time of AOJ adjudication.  38 C.F.R. §§ 19.37, 20.1304 (2013).  The Veteran's representative was provided a copy of these records in the October 2013 copy of the claims file.  No objection to the Board's action has been made.  The Board will proceed to consider the appeal.  

The Veteran has not been afforded a VA examination in connection with the application to reopen service connection for a psychiatric disorder; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  

The Veteran was provided with a VA examination for service connection for residuals of a head injury in November 2010, but walked out of the examination and refused to be examined further.  The examination report states that a diagnosis regarding residuals of head trauma was not possible given the Veteran's departure from the examination.  Prior to departing, the Veteran reported that his only current manifestation of head trauma was "hearing voices," for which the examiner noted that the Veteran had already been diagnosed with schizophrenia.  The duty to assist is not always a one-way street.  A claimant must be prepared to cooperate with VA's efforts to provide an adequate medical examination.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In light of the fact that the Veteran identified only hearing voices as a manifestation of the head injury and that he walked out of the examination before any other manifestation could be discovered by evaluation, the Board finds that the examination report is adequate.  See Olson, 3 Vet. App. at 483.  No further action is necessary to meet VA's duty to assist in providing a medical examination.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in September 2010 to obtain the Veteran's VA treatment records from the Lebanon VAMC from 1998 to the present and to provide the Veteran a VA examination and opinion in conjunction with the claim for service connection for residuals of a head injury claim in order to comply with the April 2010 JMR.  The VA treatment records were obtained as discussed.  The Veteran walked out of the November 2010 VA examination without cause.  The Board has found that examination report to be adequate for ratings purposes given the Veteran's failure to cooperate with the examination.  The Veteran's representative has requested that the Veteran be rescheduled for another VA examination; however, examinations are rescheduled for good cause.  See 38 C.F.R. §§ 3.326(a), 3.655.  The Veteran and his representative have offered no good cause for the failure to complete the examination.  Rescheduling of the VA examination is denied.  The Board finds that the RO complied substantially with September 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

New and Material Evidence to Reopen Service Connection for Psychiatric Disorder

In January 2000, the Board denied reopening of service connection for a psychiatric disability, finding that the additional evidence still did not show that the Veteran had a psychiatric disorder in service or within a year of service separation.  The Board's January 2000 decision, which denied reopening of service connection for a psychiatric disability, was final when issued.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100. 

Generally, a claim which has been denied by the Board may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Schizophrenia is classified as a psychosis.  38 C.F.R. § 3.384 (2013).  Psychoses are classified as "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and a "chronic disease" becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran contends that the manifestations of his personality disorder in service were, in fact, manifestations of his current psychiatric disability, currently diagnosed primarily as schizophrenia.  The January 2007 petition to reopen, February 2007 statement in support of the claim, and May 2007 Notice of Disagreement contend that such disability was associated with the Veteran's use of alcohol in service.  An October 2007 Form 9 includes a comment that he was separated from service by a psychiatrist and that his 1995 claim explained his contentions.  He maintains that service connection for schizophrenia is warranted.  References contained in the Veteran's VA treatment records indicate that he reports that he had had a psychiatric disorder and symptoms since service.  

The Veteran's current contentions were previously considered and rejected in prior Board decisions.  He has not submitted any other new lay evidence to support his contentions.  These contentions are duplicative of the record before the agency during prior adjudications.  Reopening is not warranted on the basis of duplicative lay evidence.  

Additional medical evidence has been received since the January 2000 Board decision.  The Veteran's VA treatment records from the Lebanon VAMC dated from 1998 to December 2012 were associated with the claims file.  These records included private treatment records submitted by the Veteran to the VAMC and kept in the VistA system, as discussed above.  The VA and private treatment records mention the Veteran's schizophrenia without providing new medical evidence regarding its onset or etiology.  Multiple entries record the Veteran's lay history of his symptoms.  For example, a September 2011 psychiatry note indicates that the Veteran reported chronic problems with voices since his military service.  These entries do no more than record the Veteran's statements.  Mere transcription of the lay history provided by the Veteran does not become competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As stated, the Veteran's contentions were considered in previous claims for service connection.  These are cumulative of the record previously considered and are, therefore, not new evidence.  

The VA treatment records contain a May 2007 note by a psychiatrist that the Veteran came to her requesting an opinion as to whether or not his schizophrenia was due to service.  The Veteran had brought his paperwork with him.  Before the psychiatrist completed her review of the paperwork and interview, the Veteran became frustrated, gathered the papers, and left.  The psychiatrist told him that he could return if he wanted but did not offer a medical opinion.  A December 2008 psychiatric nurse practitioner note states that the Veteran mentioned pursuing a pension claim with a Veterans Service Organization.  No medical opinion was offered at that time either.

In sum, the VA and private treatment records do not contain medical evidence to the effect that the Veteran's schizophrenia was manifest during service, was continuously present since service, was manifested to a compensable degree within one year of separation from service, or is otherwise related to any incident of service.  The Board finds that these records are not material to the grounds of the prior final denial, which is that there was no in-service psychiatric disorder or a psychiatric disorder within one year of service separation.  

An August 2010 brief from the Veteran's representative made only one argument regarding the psychiatric disability claim - that VA treatment records from the Lebanon VAMC from 1998 to the present should be obtained.  No substantive argument was offered on this issue.  

In sum, the Board finds that, to the extent additional evidence received since the January 2000 Board decision is not cumulative or redundant of evidence already of record in January 2000, such evidence does not address the unestablished facts of whether a psychiatric disorder was manifest during service, was continuously present since service, was manifested to a compensable degree within one year of separation from service, or is otherwise related to any incident of service.  Such additional evidence, therefore, does not raise a reasonable possibility of substantiating the claim, and it is not material for purposes of reopening service connection for a psychiatric disorder.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a psychiatric disorder has not been received.  As additional evidence has not met the threshold requirement of being new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection Law and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

The Board must assess the competency, credibility, and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 
21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 C.F.R. § 3.102.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Residuals of a head injury are not specifically listed as a "chronic disease."  38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d at 1337.  The Veteran's representative submitted an August 2010 brief arguing this issue based on 38 C.F.R. § 3.303(b) and "continuity of symptomatology" under the rule of Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) and its progeny, which applied 38 C.F.R. § 3.303(b) to all claimed disabilities regardless of whether they appeared in the "chronic disease" list contained in 38 C.F.R. § 3.309(a).  Subsequently, Savage and its progeny were overruled in pertinent part by Walker.  The representative has not provided a supplemental brief in light of the current state of the law.  

Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden, 381 F.3d at 1167.  For purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the nature, extent, and onset of his lay observable symptomatology and to report what he or she has been told by a medical expert.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also establish the diagnosis of a medical condition and nexus to service in certain circumstances.  Id.  The Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).

Service Connection for Residuals of a Head Injury

Turning to the merits of the claim, the Board finds that the contentions regarding the nature of the current disability are not clear.  The Veteran's January 2007 claim for service connection mentions lack of sleep and "ABNORMAL FEELING (PHYSICAL TYPE) IN OR ON [his] HEAD."  During the November 2010 VA examination, the Veteran stated that his only current manifestation of the head injury was "hearing voices."  The Veteran's representative provided an August 2010 brief that did not identify the current disability or specific symptoms, but combined the January 2007 comment in a paragraph discussing the Veteran's complaints of headaches and a sore neck in a November 1985 psychiatric evaluation.  Liberally construed, the representative appears to argue that the abnormal feeling consists of headaches and a sore neck, although the Veteran has not made any such direct statement in evidence.  

The report of the Veteran's service entrance examination is negative for any complaints or clinical findings of disability, disease, or injury involving the head.  Service treatment records reflect that in service in November 1979 the Veteran reported history or complaints of frequent headaches.  In March 1980 during service, the Veteran was involved in a motor vehicle accident in which he sustained a brain concussion; however, service treatment records reflect no evidence of residual disability during the remainder of service.  A June 1981 Medical Board report shows that the Veteran had a significant history of alcohol abuse with almost daily drinking during service.  The Veteran reported headaches again in November 1985, but service connection was denied for headaches.  Since service, the Veteran has complained of headaches; however, these complaints are not contemporaneous with the instant claim.  

The "lack of sleep" complaint was directly evaluated by a medical professional at the time the Veteran filed the claim.  A January 2007 Psychiatric Physician Assistant Note indicates that the Veteran was avoiding sleep because his eyelids were heavy and dry and he was afraid sleep would worsen the condition.  The physician assistant stated that the dryness symptoms were likely due to benztropine and that the Veteran could help this by drinking more fluids during the day.  The VA examiner assessed that the heavy eyelids were likely the result of his sleep avoidance.  The benztropine is listed among the medications the Veteran was prescribed in the same note for his psychiatric disorder.  The Veteran's subsequent treatment records do not contradict this assessment.  The Veteran's psychiatric treatment notes show continued fragmented sleep and ongoing use of benztropine as components of schizophrenia.  For example, a September 2010 VA psychiatry nurse practitioner note states that the Veteran was seen for a medication recheck and follow-up for schizophrenia symptoms and lists the Veteran's sleep as "better" in the reported symptoms section of the evaluation.  The Veteran continued to be on benztropine at the time.  The Board finds that the medical evidence outweighs the Veteran's vague assertion that he has lack of sleep as a separate disorder.  Based on the medical evidence, the Board finds that the lack of sleep complained of in January 2007 is either a manifestation of, or the result of, medication for non-service-connected schizophrenia.  

The Veteran's representative argued in August 2010 that the abnormal feeling in or on the Veteran's head was comprised of headaches and a sore neck.  A current disability of either headaches or a sore neck was not diagnosed at the time the Veteran filed his claim or thereafter.  Prior to the January 2007 claim, a September 2006 primary care physician visit included a physical examination of the Veteran.  The note indicates that the Veteran had current problems of diabetes mellitus, type 

2, hyperlipidemia, hypertension, tobacco use, and schizophrenia with polydipsia due to his psychiatric medications.  No headache or sore neck complaints, treatment, or diagnoses were mentioned.  

After the January 2007 claim was filed, the Veteran was evaluated again at a primary care outpatient visit in July 2007.  There were no complaints of headaches and his neck was supple with no jugular vascular disease, adenopathy, or bruits.  Additional physical examinations of the Veteran's head and neck were conducted in March 2008, March 2009, November 2009 and May 2010.  No head or neck disorders were identified on those examinations.

The Board finds that the preponderance of the evidence shows that the Veteran does not have a current disability of the head, other than schizophrenia.  The lack of sleep of which he complained in January 2007 has been associated with the Veteran's non-service-connected schizophrenia.  The Veteran identified "hearing voices" at the November 2010 VA examination, but the medical evidence of record clearly associated these with the non-service-connected schizophrenia as well.  To the extent that the Veteran mentioned abnormal feeling in or on his head in the January 2007 claim and to the extent that the representative argues that the Veteran has headaches or a sore neck, the lay and medical evidence does not show the existence of abnormal feeling in the head, headaches or a sore neck at the time of filing of the January 2007 claim or thereafter.  

In light of the foregoing, the evidence does not show a current disability of the head, other than schizophrenia, for which service connection for residuals of a head injury may be awarded.  See McClain, 21 Vet. App. at 321.  Absent such a disability, the criteria for entitlement to service connection for residuals of a head 

injury are not met.  See Shedden, at 1167.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a psychiatric disorder is denied.

Service connection for residuals of a head injury is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


